DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hama et al. (US Pub. No. 2017/0091568).
Regarding claims 1-2, 9-10 and 13, Hama teaches an optical imaging apparatus comprising:
a polarizer assembly (Fig. 4, item 2301-2) configured to acquire a first light ray of a first polarization component and a second light ray of a second polarization component which is different from the first polarization component, by using a light flux from an identical direction (para. 58);
a polarization image sensor assembly (2401) located in a position facing the polarizer assembly, and configured to acquire an image of the first polarization component and an image of the second polarization component at once or at the same time; and 
a lens assembly including a first lens configured to form images on the polarization image sensor (implicit);
the first polarizing optical element configured to acquire the first light ray of the first polarization component; and 
the second polarizing element configured to acquire the second light ray of the second polarization component, and 
the first polarizing optical element and the second polarizing optical element neighboring each other (para. 58) [claim 2];
wherein the first lens is located between the polarizer assembly and the polarization image sensor (Fig. 4);
the first polarizing optical element and the second polarizing optical element are located to neighbor each other, with an optical axis of the polarization image sensor being interposed (para. 58) [claim 9];
wherein the first lens is located on the optical axis of the polarization image sensor (Fig. 4) [claim 10];
a light source (Fig. 3, item 1201);
wherein the polarizer assembly includes a polarization beam splitter (1301-2) configured to acquire the first light ray of the polarization component and the second light ray of the second polarization component from light from the light source, the light being as the light flux from the identical direction (Fig. 3) [claim 13];
Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata et al. (US Pub. No. 2014/0055664).
Regarding claims 1-3 and 9-11, Yamagata teaches an optical imaging apparatus comprising:
a polarizer assembly (Fig. 1, item Sp) configured to acquire a first light ray of a first polarization component and a second light ray of a second polarization component which is different from the first polarization component, by using a light flux from an identical direction;
a polarization image sensor assembly (N) located in a position facing the polarizer assembly, and configured to acquire an image of the first polarization component and an image of the second polarization component at once or at the same time; and 
a lens assembly including a first lens configured to form images on the polarization image sensor (L1);
the first polarizing optical element (Sp1) configured to acquire the first light ray of the first polarization component; and 
the second polarizing element (Sp2) configured to acquire the second light ray of the second polarization component, and 
the first polarizing optical element and the second polarizing optical element neighboring each other [claim 2];
wherein the polarizer assembly includes a shield portion between the first polarizing optical element and the second polarizing optical element (Fig. 9, inner portion of the 
wherein the first lens is located between the polarizer assembly and the polarization image sensor (Fig. 4);
the first polarizing optical element and the second polarizing optical element are located to neighbor each other, with an optical axis of the polarization image sensor being interposed (para. 58) [claim 9];
wherein the first lens is located on the optical axis of the polarization image sensor (Fig. 4) [claim 10];
the first lens (D1) is located between the first polarizing optical element and the polarization image sensor,
the lens assembly includes a second lens (D2) which is located between the second polarizing optical element and the polarization image sensor, and 
the first lens and the second lens neighbor each other, with the optical axis of the polarization image sensor being interposed (Fig. 1) [claim 11].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Dejoux (US Patent No. 3,501,229).
Regarding claim 4, Yamagata teaches all the claimed limitations except for the second polarizing optical element is disposed inside the first polarizing optical element, and the first polarizing optical element and the second polarizing optical element are concentric. Dejoux teaches a polarizer assembly (19) comprises a first polarizing optical element and a second polarizing optical element, the second polarizing optical element is disposed inside the first polarizing optical element, and the first polarizing optical element and the second polarizing optical element are concentric (Fig. 4). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said polarizer assembly as taught by Dejoux in order to help reduce the overall side of the optical imaging system.
Regarding claims 7-8, Yamagata, as modified by Dejoux, teaches all the claimed limitations except for the first lens is located farther than the polarizer assembly from the polarization image sensor; wherein the polarizer assembly is located between the first lens and the polarization image sensor and is located in a focal plane of the first plane [claim 8], however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the first lens and the polarizer assembly, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Omata et al. (US Pub. No. 2018/0176454).
Regarding claim 12, Yamagata teaches all the claimed limitations except for the first lens is a varifocal lens, however it would have been well-known to one having an ordinary skill in the art that a varifocal lens has an advantage in reducing the size of the camera, compared to a zoom lens (Omata’s para. 29). It would have been obvious to one having an ordinary skill in the art to substitute a varifocal lens for said first lens in order to reduce the size of the optical imaging apparatus. 
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bieman et al. (US Patent No. 5,959,425)
Regarding claims 14-16, Yamagata teaches all the claimed limitations except for the optical imaging apparatus of claim 1 is incorporated into a robot hand and/or a LIDAR apparatus, however it is well-known to one having an ordinary skill in the art to incorporate an optical imaging apparatus into a robot hand and/or a LIDAR apparatus (Bieman’s col. 2, ll. 39-40 and col. 4, ll. 1-13). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate said optical imaging apparatus as recited in claim 1 within a robotic arm and/or a LIDAR apparatus in order to facilitate capturing of images in different polarization lights.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852